DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as the term “comprises.”  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shorter leg edge adjoining the side wall,” the “longer angled leg edge comprising a fastening means,” the “shorter base edge adjoining the minor end wall,” and the “longer base edge adjoining the major end wall” recited in Claim 11, the “roof having a parallelogram shape” and edges thereof recited in Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 11 recites a “a roof having a right trapezoid shape, the roof comprising: a shorter leg edge adjoining the side wall; a longer angled leg edge comprising a fastening means; a shorter base edge adjoining the minor end wall; a longer base edge adjoining the major end wall” which is not found in the specification and does not appear to be identified in the drawings. It is unclear what elements the applicant intends to be the four edges of the roof and what elements (side wall, minor end wall, major end wall, and fastening means) are used as waypoints to identify these edges. Further, the side wall, minor end wall, major end wall are not found in the specification nor identified in the figures. 
Claim 12 recites “a roof having a parallelogram shape, the roof comprising: a first base edge adjoining the first end wall; a second base edge adjoining the second end wall; and angled leg edges comprising fastening means” which is not found in the specification and not identified in the figures. 
The claims, while appearing to be drawn to the embodiment shown in Figs. 53-54, contain extensive recitations of terms not found in the specification and not mapped to the figures. While the two sets of limitation noted above are the best example of this, these sets are not exhaustive. The applicant is directed to perform a thorough review of the claims and specification and ensure that the claims have support in the specification. 
Allowable Subject Matter
Claims 11-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 111877804 A teaches a shelter with trapezoidal and parallelogram-shaped roof sections but fails to teach other details of the walls and fastening means. Achuff, Hartman et al., Todorov ‘395 & ‘135, and Brown et al. teach modular and reconfigurable shelters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636